Case: 17-60838      Document: 00514701629         Page: 1    Date Filed: 10/29/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-60838                            October 29, 2018
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
JUANA LUZ CHEVEZ-DE GONZALEZ; YONATHAN JOSUE GONZALEZ-
CHEVEZ; BRAYAN BLADIMIR GONZALEZ-CHEVEZ,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 294 024
                               BIA No. A208 294 025
                               BIA No. A208 294 026


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Juana Luz Chevez-de Gonzalez, a native and citizen of El Salvador,
petitions for review of the order of the Board of Immigration Appeals (BIA)
denying her motion to reconsider its dismissal of her appeal. The BIA
dismissed her appeal from the decision of the immigration judge (IJ) denying


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-60838      Document: 00514701629         Page: 2    Date Filed: 10/29/2018


                                      No. 17-60838

her request for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). 1 Chevez-de Gonzalez contends that she is
entitled to relief because she established that the Salvadoran government was
unable or unwilling to protect her from her husband.
       This court reviews the denial of a motion to reconsider for an abuse of
discretion. Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005). To succeed on
such a motion, the movant must “identify a change in the law, a misapplication
of the law, or an aspect of the case that the BIA overlooked.” Id.
       Chevez-de Gonzalez has not met this standard, as the evidence does not
show that Salvadoran officials were unable or unwilling to protect her from her
husband and thus does not show that the BIA overlooked anything. See Zhao,
404 F.3d at 301; Shehu v. Gonzalez, 443 F.3d 435, 437 (5th Cir. 2006). To the
contrary, when she sought help from officials, it came in the form of a protective
order and her husband’s arrest and incarceration. Thus, Chevez-de Gonzalez
has not shown that the BIA abused its discretion by denying her motion to
reconsider with respect to her asylum claim. See Zhao, 404 F.3d at 301. She
concomitantly has not shown that the BIA abused its discretion by denying her
motion to reconsider with respect to her withholding claim. See Efe v. Ashcroft,
293 F.3d 899, 906 (5th Cir. 2002); Zhao, 404 F.3d at 301. Finally, because she
has not shown that removal to El Salvador will more likely than not subject
her to officially sanctioned torture, she has not shown that the BIA abused its
discretion by denying her motion to reconsider with respect to her CAT claim.
See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); 8 C.F.R.
§ 208.18(a)(1); Zhao, 404 F.3d at 301. The petition for review is DENIED.




       1 Chevez-de Gonzalez is the lead petitioner; the remaining petitioners, her children,
are derivative beneficiaries on her application.


                                             2